DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Claims 1 – 2, 4 – 8, 10, 12 – 14, 16 – 17, 19 and 21 are allowed. Claims 3, 9, 11, 15, 18 and 20 are cancelled.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Nelson Monterrosa on July 22, 2021.
The application has been amended as follows: 
Claim 1, line 10, after “that” and before “force”, delete “the” and insert “a” – to recite “a force necessary”
Claim 1, line 12, before “rupture”, delete “the” and insert “a” – to recite “a rupture strength”
Claim 5, line 2, after ‘between” and before “.”, delete “them” and insert “the two lateral walls”
Claim 7, line 2, change “a generally trapezoidal form” to “a generally trapezoidal shape” and  change “an incurved concave form” to “an incurved concave shape”
Claim 7, line 2, after ‘form,” and before “large”, delete “the” and insert “a” – to recite “a small base”
Claim 8, line 2, after in-that” and before “position”, delete “the” and insert “a” – to recite “a large base”
Claim 10, lines 1 and 2, change “a generally trapezoidal form” to “a generally trapezoidal shape” 
Claim 12, line 2, after ‘facilitate” and before “insertion”, delete “the and insert “an”
Claim 16, line 1, after ‘”comprising” and before “two”, delete “the”
Claim 16, lines 2 and 3, delete both instances of “these walls” and insert “the two longitudinal lateral walls”
Claim 16, line 3, after “a part of”,  and before “longitudinal” delete “the” and insert “a” – to recite “a part of a longitudinal dimension”
Claim 17, line 11, after “that” and before “force”, delete “the” and insert “a” – to recite “a force necessary”
Claim 17, line 13, before “rupture”, delete “the” and insert “a” – to recite “a rupture strength”
Claim 21, line 10, after “that” and before “force”, delete “the” and insert “a” – to recite “a force necessary”
Claim 21, line 12, before “rupture”, delete “the” and insert “a” – to recite “a rupture strength”
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: In an interview conducted on July 7, 2021, Applicant was advised of claim language to amend current claim set with that would overcome the art of record.  Further, after an updated search it is determined that the closest prior art fails to teach the amended claim language; therefore the rejection presented in the Non-Final Office Action dated April 14, 2021 has been withdrawn, and after further consideration, claims 1, 17 and 21 are allowable. 
Although Yoshimoto in view of Kim teaches a fairing for a streamlined flat windscreen and further a streamlined flat windscreen, the reference alone or in combination with Kim does not teach, suggest or make obvious a mass of the second finger wrapping around and completely surrounding an entirety of an outer periphery of the substantially cylindrical pin, wherein the second finger extends between two reinforcements, each reinforcement being located at a distance and spaced apart from the second finger, as required by claim 21 and further wherein each reinforcement out of the two reinforcements bears against a respective longitudinal wall and wherein each reinforcement extends to form a planar face 
Claims 2, 4 – 8, 10, 12 – 14, 16 and 19 are allowable as being dependents of allowed claims 1, 17 and 21.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATINA N HENSON whose telephone number is (571) 272-8024.  The examiner can normally be reached on Monday - Thursday; 5:30am to 3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Orlando Aviles can be reached on 571-270-5531.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KATINA N. HENSON/Examiner, Art Unit 3723